
	

114 S1457 IS: Alabama-Coushatta Tribe of Texas Equal and Fair Opportunity Settlement Act
U.S. Senate
2015-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1457
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2015
			Mr. Tester introduced the following bill; which was read twice and referred to the Committee on Indian Affairs
		
		A BILL
		To restore an opportunity for tribal economic development on terms that are equal and fair, and for
			 other purposes.
	
	
		1.Short title
 This Act may be cited as the Alabama-Coushatta Tribe of Texas Equal and Fair Opportunity Settlement Act.
		2.Congressional findings and declaration of policy
 (a)Findings and declarationsCongress finds and declares that— (1)it is the policy of the United States to promote tribal self-determination and economic self-sufficiency and to support the resolution of disputes over historical claims;
 (2)Sam Houston, as a leader in the Texas Revolution and the President of the Republic of Texas— (A)established friendly relations with Indian tribes;
 (B)expressed his personal appreciation for the assistance of the tribes during the fight for Texas independence; and
 (C)endeavored to protect the land and rights of the tribes; (3)the United States, pursuant to Federal law and in accordance with several Federal court decisions, has affirmed the rights of tribes, including the Alabama-Coushatta Tribe of Texas (referred to in this Act as the Tribe), to free and undisturbed use and occupancy of the aboriginal lands of the tribes, including the right to compensation when those rights are violated;
 (4)the land of the Tribe in southeastern Texas has been subject to illegal trespass and use, depriving the Tribe of critical economic development opportunities, including valuable timber production and oil and gas leasing;
 (5)in June 2000, the United States Court of Federal Claims ruled that— (A)the United States violated its fiduciary obligations to the Tribe by knowingly failing to protect 2,850,000 acres of the aboriginal lands of the Tribe in southeastern Texas;
 (B)that failure would have constituted a claim eligible to be heard by the Indian Claims Commission established by the first section of the Act of August 13, 1946 (60 Stat. 1049, chapter 959) (commonly known as the Indian Claims Commission Act) (and terminated by section 23 of that Act (70 Stat. 624, chapter 679)); and
 (C)as described in House Resolution 69 (98th Congress) (November 1, 1983), it was the sense of the House of Representatives that the Federal Government should pay full monetary compensation to the Tribe for the loss of the 2,850,000 acres of aboriginal lands illegally occupied by non-Indian settlers after 1845;
 (6)in October 2002, the United States Court of Federal Claims adopted $270,600,000 as the jointly stipulated amount of economic damages to be recovered by the Tribe from the United States;
 (7)while the Tribe is asserting outstanding claims regarding the aboriginal lands of the Tribe, the Tribe has decided to forego, relinquish, waive, and otherwise extinguish any such claims, on the condition that Congress shall amend the 1987 Restoration Act of the Tribe, enacted as Public Law 100–89 (25 U.S.C. 1300g et seq.), in accordance with this Act;
 (8)Congress desires to empower the Tribe to govern its own economic future and appreciates the willingness of the Tribe to forego the land claims described in paragraph (7) in exchange for improved economic self-sufficiency;
 (9)this Act represents a good faith effort on the part of Congress to compensate the Tribe for the loss of the aboriginal lands of the Tribe by providing the Tribe with an economic development opportunity under the same terms and conditions as other federally recognized Indian tribes, in exchange for the agreement of the Tribe to relinquish the land claims described in paragraph (7); and
 (10)in the absence of Congressional action, those land claims will be pursued through the courts, a process that in all likelihood will consume many years and thereby promote hostility and uncertainty in the State of Texas, to the ultimate detriment of the Tribe, the members of the Tribe, and all other citizens of the State of Texas.
 (b)PurposesThe purposes of this Act are— (1)to recognize and compensate the Tribe for the loss of the aboriginal lands of the Tribe and the resulting loss of any economically productive use of those lands for decades;
 (2)to restore an economic development opportunity to the Tribe on terms that are equal and fair;
 (3)to resolve claims by the Tribe regarding the loss of the aboriginal lands of the Tribe; and
 (4)to insulate the Federal Government and taxpayers from potentially greater and ongoing liability from those claims.
 3.Restoration Act amendmentFor the purpose of restoring an economic development opportunity on terms that are equal and fair, section 207 of Public Law 100–89 (25 U.S.C. 737) is repealed.
 4.Dismissal of land claimsNot later than 180 days after the date of enactment of this Act, the United States and the Tribe shall execute and file in each applicable court a motion for dismissal of any pending claim arising out of or relating to the aboriginal lands, or an interest in the aboriginal lands, of the Tribe.
		5.Extinguishment of claims
 (a)ExtinguishmentAny claim (including any claim for damages for trespass or for use and occupancy) by, or on behalf of, the Tribe, or any predecessor in interest or any of the members of the Tribe, against the United States, the State of Texas, or any landowner, that is based on any interest in or right involving any land or natural resources, shall be regarded as extinguished.
 (b)Rule of constructionNothing in this section— (1)affects or limits the personal claim of an individual Indian (except for a Federal common law fraud claim) that is pursued under any law of general applicability that protects non-Indians as well as Indians; or
 (2)alters the status of land held in trust by the United States on behalf of the Tribe.  